Citation Nr: 0202310	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  00-22 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis involving 
the neck and back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from October 1950 to January 
1951 and from February 1952 to October 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which held that the veteran had not 
presented new and material evidence to reopen a previously 
disallowed claim for service connection for arthritis 
involving the neck and back.


FINDINGS OF FACT

1.  An August 1981 rating decision denied service connection 
for
arthritis, multiple joints.  

2.  The veteran did not appeal this determination within one 
year following notification thereof.  

3.  Evidence received since the August 1981 rating denial 
consists of medical records which are new and are not 
cumulative or redundant, but which are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1981 rating decision that denied service 
connection for arthritis, multiple joints, is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 
(2001).  

2.  New and material evidence has not been presented to 
reopen a claim for entitlement to service connection for 
arthritis, multiple joints.  38 U.S.C.A. 38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

The Board notes that during the pendency of this appeal, 
there was a change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations set forth requirements for assisting a claimant 
in developing the facts pertinent to his or her claim.  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA left intact the requirement that an appellant must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim. 
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
submitted pursuant to 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f) (West Supp. 2001); 38 C.F.R. § 3.156(a), 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  

The Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim.  
The RO initially informed the veteran of the evidence needed 
both to reopen his claim and to establish service connection 
in letters dated in February 2000 and August 2000 as well as 
in the statement of the case and the supplemental statement 
of the case.  In February 2001 the RO provided him with a 
letter explaining the newly-enacted VCAA.  The RO also 
obtained current VA outpatient treatment records.  The Board 
therefore finds that the requirements under the VCAA have 
been satisfied.  

Factual background  

No service medical records dated before January 1969 are on 
file.  A service department official certified in January 
1977 that no other service medical records were available.  

The available service medical records show that no defects of 
the back or neck were reported on a January 1969 examination 
for appointment as a warrant officer.  On the Report of 
Medical History portion of the examination, the veteran 
denied ever having had or currently having swollen or painful 
joints, arthritis or rheumatism, or recurrent back pain.  He 
gave the same responses at the time of subsequent 
examinations in December 1969 and March 1974.  The spine was 
reported as normal on both occasions.  The veteran's 
retirement physical conducted in September 1975 shows the 
veteran gave positive responses to inquiries on the report of 
Medical History as to whether he had ever had swollen or 
painful joints, arthritis, rheumatism or bursitis, or 
recurrent back pain.  Examination of the spine was reported 
as normal.  The remainder of the available service medical 
records are negative for complaints or abnormal findings 
involving the back or neck.  

In June 1976 the veteran was referred for an examination by 
Medical Evaluation Board (MEB) because of disabilities 
unrelated to this appeal.  His complaints included recurrent 
back pain.  On examination the spine was reported as normal.  

The veteran filed his original application for VA disability 
compensation in October 1976, claiming service connection for 
a number of disabilities other than arthritis.  Later that 
month, the RO granted service connection for genu recurvatum 
of the left leg, rated 20 percent; a right olecranon spur, 
rated 10 percent disabling; bilateral high frequency hearing 
loss, rated noncompensable; and costochondritis, rated, 
noncompensable.  The rating for the left leg was later raised 
to 30 percent effective in June 1978.  

VA outpatient treatment records dated from June 1978 to July 
1978 show that in June 1978, the veteran complained of pain 
in a number of joints, including the lower back.  X-rays in 
June 1978 showed that the bony structure of the thoracolumbar 
spine was unremarkable and that the vertebral bodies and disc 
interspaces were well-maintained.  The impression was normal 
thoracolumbar spine.  

VA inpatient treatment records show the veteran was 
hospitalized in June 1981 for treatment of a mass over the 
fibula.  The hospital summary contains no reference to 
complaints or abnormality of the back or neck.  

The veteran in June 1981 "amended" his original claim to 
request consideration of various additional disabilities, 
including arthritis in several joints.  There was no 
reference to the back or neck.  

The veteran underwent a VA examination in August 1981.  There 
were no complaints or findings of abnormality of the back or 
neck.  The examiner reviewed a report of x-rays taken in May 
1975 which showed the thoracolumbar spine as within normal 
limits.  Examination, including X-rays, disclosed no 
arthritis of any joint.  

By a rating decision of August 1981, the RO denied service 
connection for arthritis of multiple joints.  The RO noted 
that although the possibility of arthritis had been noted on 
one occasion in service and that the veteran had complained 
of arthritis of the right elbow at his Medical Board 
examination, a diagnosis of arthritis was not shown in 
service and the postservice VA examination was negative for 
arthritis of any joint.  

In September 1999 the veteran wrote to the RO requesting an 
increased rating for arthritis.  In February 2000, the RO 
responded and explained that his claim for service connection 
had been denied in August 1981 and not appealed.  The veteran 
was advised of the type of evidence needed to reopen his 
claim, including medical evidence to relate his disability to 
service.  In another letter, dated in August 2000, the RO 
advised that his claim for arthritis was denied and the 
veteran initiated his appeal.  The relevant evidence added to 
the record since the prior denial is noted below.

VA outpatient treatment records dated from June 1989 to April 
1990, November 1996 to December 1997, and March 1998 to March 
2001 are of record.  The veteran was seen in September 1998 
for complaints of neck pain and sternal pain after having 
been involved in an motor vehicle accident six days earlier.  
A September 1999 entry shows complaints of intermittent neck 
and low back pain of eight to nine years duration which had 
been chronic for two years.  A magnetic imaging scan (MRI) 
showed multilevel osteophyte complexes with narrowing.  The 
assessment was degenerative joint disease in the neck and 
lumbosacral spine with minimal neural deficits in the lower 
extremities.  

Private medical evidence includes various reports dated in 
July and September 2000 associated with an evaluation by G. 
N. Smith, M.D, a neurologist.  Examination in July 2000 
included an MRI which showed multilevel degenerative changes 
at L2-3, L3-4, L4-5, and L5-S1 which were most significant at 
L4-5 bilaterally.  Nerve conduction velocity tests suggested 
chronic right S-1 radiculopathy.  

In July 2000, the veteran was also seen by J. N. Fadel, M.D. 
for complaints that included significant pain and discomfort 
in all aspects of the cervical spine region.  Radiographs of 
the neck revealed significant degenerative arthritis between 
C3, C4, C5, and C6, with anterior spur formation.  A bone 
scan of the whole body revealed abnormal uptake anteriorly in 
the lower neck.  Otherwise, the spine and pelvis appeared 
normal.  In August 2000 the veteran was seen in followup for 
status post osteoarthritis of the cervical spine.  

A November 2000 statement from Suresh Nair, M.D. shows he 
treated the veteran and diagnosed him with severe 
degenerative joint disease with bilateral involvement.  Dr. 
Nair also indicated that the veteran was negative for 
costochondritis. 
 
Legal criteria  

Analysis.  Service connection may be granted for disability 
which was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) 
(West 1991 & Supp. 2001).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  VA regulations further provide that 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

The veteran did not appeal the August 1981 denial of the his 
original claim for service connection for arthritis.  In the 
absence of a timely appeal, the denial was final with respect 
to the evidence then of record.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 3.104 (2001).  

However, the law permits the reopening of a finally 
adjudicated claim if additional evidence recognizable as "new 
and material" evidence is subsequently received.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  
In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
set forth a two-step analysis to be applied in determining 
whether a claim should be reopened.  The Board must first 
determine whether the evidence received since the most recent 
prior denial is new and material; if it is, the case will be 
considered reopened, and the claim will be evaluated in light 
of the entire evidence of record, both old and new.  If the 
claim is found not to be reopened, no further adjudication 
may take place.  See Hodge v. West, 155 F 3d. 1356 (1998), 
and Elkins v. West, 12 Vet. App 209 (2001).  

The definition of new and material evidence is found in a VA 
regulation, 38 C.F.R. § 3.156(a) (2000), which provides as 
follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

The regulatory changes implementing the VCAA include a 
revision of the definition of new and material evidence, 
which applies prospectively to all claims made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 - 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  As the 
veteran filed his claim to reopen before this date, the 
earlier version of the law remains applicable in this case.  

Analysis  

The basis for the RO's 1981 denial of service connection for 
arthritis of multiple joints was that a diagnosis of 
arthritis was not established in service and that arthritic 
changes had not been demonstrated at any time since service.  
In effect, the decision cited two bases for the denial -- the 
absence of findings in service and the absence of current 
disability.  It is well established that to establish service 
connection for a disability, the evidence must show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service and, (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet.App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  

In response to the veteran's allegation that a number of 
joints were affected by arthritis, the RO in 1981 properly 
framed the issue as service connection for arthritis 
involving multiple joints and denied the claim based on the 
absence of involvement of any joint.  The veteran was free to 
appeal the RO findings and allege involvement of the neck or 
back but did not do so.  The scope of the 1981 determination 
was broad enough to require that the subsequent claim 
regarding arthritis of the back and neck be reviewed under 
the rules pertaining to finality of prior final 
disallowances, notwithstanding that the back and neck were 
not specifically discussed in the original denial of service 
connection for multiple joint arthritis.  

The relevant evidence at the time of the August 1981 decision 
consisted of the veteran's service medical records from 
January 1969 to October 1976, and the post service reports of 
the VA examination conducted in August 1981, and VA treatment 
records.  The service medical records, and post service VA 
treatment records, and the August 1981 VA examination reports 
reflect no X-ray findings of arthritis in any joint.  

The evidence to be reviewed for its sufficiency as a basis to 
reopen a claim is the evidence submitted since the most 
recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  For the purpose of 
determining whether evidence is new and material its 
credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence added to the record since the 1981 RO denial 
consists of VA and multiple private medical records showing 
that the veteran now has well-documented multiple level 
degenerative disease of the spine including both the cervical 
and lumbosacral segments.  This evidence satisfies the 
requirement that current disability be shown.  The existence 
of a current disability, it should be noted, is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d. 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The remaining 
question is whether that evidence is sufficient to warrant 
reopening of the claim.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  

The regulation does not identify the attributes that evidence 
must have in order to be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2000).  At the very least, it 
is reasonable to require that the evidence received since the 
prior decision "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, at 1356.  

In this regard, the critical point is that while current 
arthritis of the neck and back is now shown, the record 
continues to lack evidence of arthritis in service.  
Likewise, the new evidence does not show a nexus between the 
current disability and military service.  The arthritis now 
shown to exist in both locations was not documented until 
1999.  The history provided by the veteran for clinical 
purposes refers to a neck injury in a motor vehicle accident 
only a year earlier and to the onset of back problems eight 
or nine years earlier.  Even if accepted without 
corroboration, this history has no value for the purpose of 
demonstrating that the degenerative changes of either the 
back or the neck were manifest in service or within a year 
after separation.  None of the medical evidence submitted by 
the veteran related his current arthritis to service.  In the 
absence of evidence tending to establish a link between 
current disability and service, the third element of the 
evidentiary requirements for an award of service connection 
is not satisfied. 

In regard to the current claim, the addition of evidence 
satisfying only one of the requisite elements upon which the 
claim had been previously denied cannot be regarded as being 
so significant as to warrant reopening the claim for the 
purpose of a full de novo review of the entire record.  The 
veteran has still not submitted or identified competent 
medical evidence linking his current arthritis to service.  
The Board therefore finds that new and material evidence has 
not been presented to reopen the claim for service-connection 
for arthritis of the neck and back and the appeal is denied.  


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for arthritis of the neck and back has not 
been presented and the appeal is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

